262 F.2d 20
Charles C. GRIGG, Appellant,v.UNITED STATES of America, Appellee.
No. 14635.
United States Court of Appeals District of Columbia Circuit.
Argued November 6, 1958.
Decided November 13, 1958.
Petition for Rehearing Denied January 20, 1959.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamm, Judge.
Mr. John W. Brennan, Washington, D. C., for appellant.
Mr. Edward P. Troxell, Principal Asst. U. S. Atty., with whom Messrs. Oliver Gasch and Carl W. Belcher, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a narcotics case in which appellant complains that the court erred in permitting the prosecution to elicit on redirect examination certain information damaging to him, and which he denied. The jury decided the issue of credibility against him. While the evidence on the whole was rather weak, we think it was sufficient to sustain the verdict.


2
Affirmed.